DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1-18 are allowed.
The following is an examiner’s statement of reasons for allowance:
Regarding Claim 1, the closest prior arts, Clark (US Patent No. 2,970,955) reference an apparatus and process for upgrading a pentane-containing natural gasoline by isomerization and reforming comprising a isomerization reactor, a separator, a fractionator and first and second reformers (Figure, numerals 13 – isomerization reactor, 15- separator, 18- fractionator, and 22&23 – reformers). However, Clark reference does not disclose that the isomerization effluent characterized by an increased ratio of isopentane to n-pentane relative to the hydrocarbon feed stream and that the activation reactor (same as claimed reformer) operate to receive the isomerization effluent since the isomerization effluent of Clark entering the separator (15) and the fractionator (18) before entering the reformer (22) wherein the isopentane (19) being removed from the isomerization effluent in the fractionator (18); therefore, the isomerization effluent entering the reformer (22) does not characterized by an increased ratio of isopentane to n-pentane relative to the hydrocarbon feed stream. There is no motivation/suggestion to modify the system of Clark to get the claimed isomerization effluent with the ratio of isopentane to n-pentane relative to hydrocarbon feed stream. Stanford et al. (US Patent No. 3,018,244) reference discloses a combined isomerization and reforming process and apparatus comprising an isomerization reactor and a reforming reactor (Figure, numeral 69 and 93). However, Stanford does not disclose that the isomerization effluent characterized by an increased ratio of isopentane to n-pentane relative to the hydrocarbon feed stream and that the reforming reactor (same as claimed activation reactor) operate to receive the isomerization effluent since the isomerization effluent of Stanford passing through a separator (99) and the stream (100) entering the reforming reactor (93) since the isomerization effluent (94) having ratio of isopentane to n-pentane of 1.33 (Table VI, Column 1) while to stream (100) entering the reformer (22) having ratio of isopentane to n-pentane of 1.68 (Table VII, Column 3). Eventhough both isomerization effluent (94) and stream (100) having the increased ratio of isopentane to n-pentane relative to the hydrocarbon feed stream. There is no motivation/suggestion to modify the system of Clark and/or Stanford et al. to get the claimed isomerization effluent with the ratio of isopentane to n-pentane relative to hydrocarbon feed stream.
Claims 2-18 directly or indirectly depend on Claim 1.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HUY-TRAM NGUYEN whose telephone number is (571)270-3167.  The examiner can normally be reached on M-W, 7:00am - 3pm, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Walter Griffin can be reached on 571-272-1447.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/HUY TRAM NGUYEN/Examiner, Art Unit 1774